Citation Nr: 1700337	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  13-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating increase for fracture of left radius and ulna, claimed as left arm surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to June 1982.

The matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2010 rating decision of the Department of Veterans Affairs ("VA") regional office in St. Petersburg, Florida, which granted an initial noncompensable disability rating for left arm surgery.  See September 2010 Rating Decision.

This appeal was processed using the Veterans Benefits Management System electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

In a VA Form 9 received by the RO in July 2013, the Veteran requested a hearing via videoconference before a Veterans Law Judge ("VLJ") of the Board.  See July 2013 VA Form 9; see also July 2013 Optional Appeal Hearings Form; See also July 2013 VA Form 646 Statement of Accredited Representative in Appealed Case.  See, too, 38 C.F.R. § 20.700(a) (2016) (A hearing on appeal will be granted if an Veteran or an Veteran's representative acting on his or her behalf, expresses a desire to appear in person.). 

Although the videoconference hearing was scheduled for July 2016, the Veteran failed to appear.  See July 2016 Hearing Correspondence.  The evidence of record indicates, however, that the Veteran likely never received notice of this scheduled hearing.  In this regard, the RO sent the hearing notification letter to a residential address.  See June 2016 Notification Letter.  However, prior to the mailing of the hearing notification, the RO received correspondence from the Veteran listing a current address in another town in Florida.  See May 2016 Correspondence.  It does not appear that the Veteran's current address was ever updated to reflect this change.  The Board additionally notes that the Veteran has since submitted correspondence indicating that he was incarcerated and containing another address.  See September 2016 Correspondence.  

Accordingly, a remand is warranted to reschedule a hearing before a VLJ and to notify the Veteran at his current address of record of the date, time and location of the hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 3.103(a) and (c)(1), 20.700(a), 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a hearing before a VLJ from the Board.  Notice of the hearing must be sent to the Veteran at his last known address.  A copy of the notice informing him of the date, time and location of that hearing must be associated with the claims folder.

2.  After the hearing has been conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




